DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-6 and 8-27 are presented for examination. Claim 7 is canceled.

Claim Rejections - 35 USC § 112
3.	The rejection of claims 10-22 under 35 U.S.C. § 112, second paragraph, is withdrawn in view of applicant's amendments/remarks.

Response to Arguments
4.	Applicant’s argument filed on 05/17/2022 with respect claims 1-27 have been fully considered but they are not persuasive.
Double Patenting:
Examiner maintains the double patenting rejection because there is no a terminal disclaimer has been filed and/or claims not amended in such a way to overcome the double patenting rejection. 
Rejections under 35 USC § 103           The applicant contends that the office action fails to teach or suggest the limitation of "a first register configured to store the pattern and provide the pattern to the comparator circuit." As recited in claim 1 and similar feature in independent claims 10 and 23.
Examiner respectfully disagrees and asserts the reference of Maning (U.S. PN: 2015/0279466) teaches such limitation in paragraph [0039], and Fig.3. For example, in a number of embodiments, determining whether a target data pattern of “N” bits is stored one or more times in an array (e.g., 301) can include resetting the compute components (e.g., 331-1 to 331-5) to a known data value (e.g., logic “0”). Subsequently, a first “for loop” can be performed, in which for data units 1 to N of the target data pattern (where “1” is a first data unit position and “N” is the Nth unit position) that have a particular data value (e.g., logic “0”), the particular data value is compared to data values of the data units of the stored data patterns having the same data unit positions as the data unit positions of those data units of the target data pattern having the particular data value (e.g., “0”). For example, if the target data pattern is an 8 bit pattern (e.g., N=8) and the bits at bit positions 1, 2, 6, and 7 have a data value of “0,” then the data values of the 1.sup.st bits of each of the stored data patterns would be compared to “0,” followed by the data values of the 2.sup.nd bits of each of the stored data patterns being compared to “0,” followed by the data values of the 6.sup.th bits of each of the stored data patterns being compared to “0,” and then the data values of the 7.sup.th bits of each of the stored data patterns would be compared to “0.” The sensing circuitry coupled to the sense lines 305-1 to 305-5 can be operated such that the compute components (e.g., 331-1 to 331-5) store an indication of which sense lines are coupled to cells that match or do not match data value “0” at the evaluated bit positions (e.g., 1, 2, 6, and 7). For instance, compute components storing a “1” in this phase may indicate that the bit patterns stored in the cells coupled to the corresponding sense lines do not match the target data pattern (e.g., at one or more of the evaluated bit positions), and compute components storing a “0” in this phase may indicate that the bit patterns stored in the cells coupled to the corresponding sense lines match the target data pattern at each of the evaluated bit positions). Subsequent to the first “for loop,” the data values stored in the compute components can be inverted (e.g., via operation of the sensing circuitry as described further below), and a second “for loop” can be performed in which for data units 1 to N of the target data pattern that have a different particular data value (e.g., logic “1”), the different particular data value is compared to data values of data units of the stored data patterns having the same data unit positions as the data unit positions of those data units of the target data pattern having the different particular data value (e.g., “1”). For instance, in the above example, if the bits at bit positions 3, 4, 5, and 8 have a data value of “1,” then the data values of the 3.sup.rd bits of each of the stored data patterns would be compared to “1,” followed by data values of the 4.sup.th bits of each of the stored data patterns being compared to “1,” followed by data values of the 5.sup.th bits of each of the stored data patterns being compared to “1,” and then the data values of the 8th bits of each of the stored data patterns would be compared to “1.” After completion of the second “for loop,” the data values stored in the compute components (e.g., 331-1 to 331-5) can indicate which, if any, of the corresponding sense lines are coupled to cells storing the target data pattern. The data values stored in the compute components (e.g., 331-1 to 331-5) can then be read, for example, to determine whether one or more of the data patterns stored in the array (e.g., 301) matches the target data pattern and/or which particular sense line(s) (e.g., 305-1 to 305-5) are coupled to cells storing the target data pattern. Also contends that the cited references do not teach the memory comprising: a memory array, pattern matching circuitry and memory controller. As recited in claim 10.
Examiner respectfully disagrees and asserts the reference of Maning (U.S. PN: 2015/0279466) in paragraphs [0025-0026, 0029], and Fig.1 teaches such feature. For example, FIG. 1 is a block diagram of an apparatus in the form of a computing system 100 [semiconductor die] including a memory device 120 [memory] in accordance with a number of embodiments of the present disclosure. As used herein, a memory device 120, a memory array 130 [memory array], and/or sensing circuitry 150 [pattern matching circuitry] might also be separately considered an “apparatus.” System 100 includes a host 110 coupled to memory device 120, which includes a memory array 130. Host 110 can be a host system such as a personal laptop computer, a desktop computer, a digital camera, a mobile telephone, or a memory card reader, among various other types of hosts. Host 110 can include a system motherboard and/or backplane and can include a number of processing resources (e.g., one or more processors, microprocessors, or some other type of controlling circuitry). The system 100 can include separate integrated circuits or both the host 110 and the memory device 120 can be on the same integrated circuit. The system 100 can be, for instance, a server system and/or a high performance computing (HPC) system and/or a portion thereof. Although the example shown in FIG. 1 illustrates a system having a Von Neumann architecture, embodiments of the present disclosure can be implemented in non-Von Neumann architectures (e.g., a Turing machine), which may not include one or more components (e.g., CPU, ALU, etc.) often associated with a Von Neumann architecture. See paragraphs [0025-0026].
Control circuitry 140 [memory controller] decodes signals provided by control bus 154 from the host 110. These signals can include chip enable signals, write enable signals, and address latch signals that are used to control operations performed on the memory array 130, including data read, data write, and data erase operations. In various embodiments, the control circuitry 140 is responsible for executing instructions from the host 110. The control circuitry 140 can be a state machine, a sequencer, or some other type of controller (e.g., an on-die controller). See paragraph [0029]. For the Applicant’s convenience, see Figs. 1 and 3 are reproduced below.

    PNG
    media_image1.png
    454
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    797
    556
    media_image2.png
    Greyscale

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of co-pending application No: 16/807,682. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 23 of the present application are substantially equivalent to claims 1 and 10 co-pending application No: 16/807,682.

Instant Application No. 16/800,356
US pending Application No. 11,442,940

Claim 1:
An apparatus comprising: a first memory array configured to write data from and read data to a processor; a comparator circuit on a semiconductor die that comprises the first memory array, the comparator circuit configured to: receive the data to be written to or read from the memory array, receive a pattern of a string of bits, and perform a pattern matching operation that comprises comparing the data and the pattern;
 and a command decoder on the semiconductor die that comprises the first memory array and the comparator circuit and configured to provide commands for the pattern matching operation.
Claim 1:
An apparatus comprising: a memory array configured to store data on a semiconductor die; a first register on the semiconductor die and configured to store a pattern of a string of bits; a comparator circuit on the semiconductor die or located under the memory array and, when enabled, is configured to: receive the data and an indication of the pattern of the string of bits, determine whether the data includes the pattern of the string of bits, and generate a result based on a determination of whether the data includes the pattern of the string of bits; and a mode register, wherein the comparator circuit is enabled when a first value is written to the mode register 
Claim 23:
A method comprising: providing a command in a memory to provide data to pattern matching circuitry on the memory, wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation; providing a pattern to the pattern matching circuitry; and performing, with the pattern matching circuitry, a pattern matching operation on the data and the pattern to generate a result.
Claim 10:
A method comprising: storing a first pattern in a first register of a memory device on a semiconductor die, wherein the first pattern includes a string of bits; receiving an indication of the first pattern and data at a comparator circuit of the memory device; receiving a pattern matching command from a command decoder of the memory device; determining with the comparator circuit whether the data includes the first pattern, wherein the determining is performed responsive to the pattern matching command; generating a first result based on the determining; and storing an indication of the first result in a second register of the memory.


From the table above, claims 1 and 10 of co-pending application No: 16/807,682 contains every limitation of claims 1 and 23 of the instant application except the limitation of “a command decoder on the semiconductor die that comprises the first memory array and the comparator circuit and configured to provide commands for the pattern matching operation" of claim 1, and the limitation of “ wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation “ of claim 23. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that claims 1 and 10 of co-pending application No: 16/807,682 to function in the same manner as the present application because by adding the features “a command decoder on the semiconductor die that comprises the first memory array and the comparator circuit and configured to provide commands for the pattern matching operation" of claim 1, and the limitation of “ wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation “ of claim 23” do not change the function and operation of the memory system because the comparator circuit is programmable to perform at least one of a plurality of pattern matching operations to determine whether the data includes the pattern. See claim 6 of co-pending application No: 16/807,682. Thus, claims 1 and 23 of the present application is not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 2, 5, 6, 8-15, 17, 19-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Maning (U.S. PN: 2015/0279466) "herein after as Kim" in view of Son et al. (U.S. PN: 2018/0033489) "herein after as Son."

As per claim 1:
Maning substantially teaches or discloses an apparatus comprising: a first memory array configured to write data from and read data to a processor (see paragraph [0029], herein control circuitry 140 decodes signals provided by control bus 154 from the host 110. These signals can include chip enable signals, write enable signals, and address latch signals that are used to control operations performed on the memory array 130, including data read, data write, and data erase operations); a comparator circuit (see Fig. 1, component 150) on a semiconductor die that comprises the first memory array, the comparator circuit configured to receive the data to be written to or read from the memory array (see paragraph [0028], herein data can be read from memory array 130 by sensing voltage and/or current changes on the sense lines using sensing circuitry 150. The sensing circuitry 150 can read and latch a page (e.g., row) of data from the memory array 130), receive a pattern of a string of bits , and perform a pattern matching operation that comprises comparing the data and the pattern (see paragraph [0030], herein the sensing circuitry (e.g., 150) can be used to perform logical operations in association with comparing data patterns in accordance with embodiments described herein, without transferring data via a sense line address access (e.g., without firing a column decode signal). As such, comparisons can be performed within array 130 using sensing circuitry 150, paragraph [0038], and Fig. 3); a first register configured to store the pattern and provide the pattern to the comparator circuit (see paragraph [0039], herein a target data pattern of “N” bits is stored one or more times in an array (e.g., 301) can include resetting the compute components (e.g., 331-1 to 331-5) to a known data value (e.g., logic “0”). Subsequently, a first “for loop” can be performed, in which for data units 1 to N of the target data pattern (where “1” is a first data unit position and “N” is the Nth unit position) that have a particular data value (e.g., logic “0”), the particular data value is compared to data values of the data units of the stored data patterns having the same data unit positions as the data unit positions of those data units of the target data pattern having the particular data value (e.g., “0”)).
Maning does not explicitly teach a command decoder on the semiconductor die that comprises the first memory array and the comparator circuit and configured to provide commands for the pattern matching operation.
However, Song in same field of endeavor teaches a command decoder on the semiconductor die that comprises the first memory array and the comparator circuit and configured to provide commands for the pattern matching operation (see paragraph [0069], herein the command decoder 121 may decode the command CMD related to the write operation received from the external source, e.g., the memory controller 200 of FIG. 1, and may generate control signals for controlling operations of the data pattern providing unit 180 and the multiplexer 190. During the write operation, the command decoder 121 may receive one of a normal write command NW or a pattern write command PW. Accordingly, the command decoder 121 may control the operations of the data pattern providing unit 180 and the multiplexer 190 based on the normal write command NW or the pattern write command PW, and Fig. 2, component 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Maning with the teachings of Son by providing commands for the pattern matching operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the providing commands for the pattern matching operation would have improved the operation speed of the computer system (see paragraph [0232] of Son). 

As per claim 2:
Manning teaches that a refresh controller configured to perform a refresh operation on the first memory array, wherein, based at least in part on at least one of the commands for the pattern matching operation, the first memory array is configured to provide the first data to the comparator circuit during the refresh operation (see paragraph [0093], herein the memory cells may be destructive read memory cells (e.g., reading the data stored in the cell destroys the data such that the data originally stored in the cell is refreshed after being read). 

As per claim 5:
Manning teaches that wherein at least one of the commands for the pattern matching operation is a read compare command, wherein the first data is provided from the memory array by a read operation to the comparator circuit (see paragraph [0019], herein comparing a number of data patterns stored in a memory array to a target data pattern, and determining whether a data pattern of the number of data patterns matches the target data pattern without transferring data from the memory array via an input/output (I/O) line). 

As per claim 6:
Manning teaches that a second memory array configured to store and provide second data, wherein the second data includes the pattern received by the comparator circuit (see paragraph [0027], herein , memory device 120 may include a number of arrays 130 (e.g., a number of banks of DRAM cells). An example DRAM array is described in association with FIGS. 2 and 4). 

As per claim 8:
Manning teaches that wherein the pattern is provided to the first register from the first memory array (see paragraph [0036], herein determining whether one or more data patterns stored in the array matches a target data pattern is independent of the number of stored data patterns). 

As per claim 9:
Manning teaches that an IO circuit, wherein the pattern is provided to the first register from the IO circuit (see paragraph [0028], herein the I/O circuitry 144 can be used for bi-directional data communication with host 110 over the I/O bus 156). 

As per claim 10:
Maning substantially teaches or discloses an apparatus comprising (see Fig. 1): a memory (see Fig. 1, memory device 120) :included on a semiconductor die (see Fig. 1, computing system 100): the memory comprising a memory array (see Fig. 1, memory array130)  including a plurality of word lines, wherein the memory array is configured to store data in at least some of the plurality of word lines (see paragraph [0027], herein the array 130 can comprise memory cells arranged in rows coupled by access lines (which may be referred to herein as row lines, word lines, or select lines) and columns coupled by sense lines (which may be referred to herein as bit lines, digit lines, or data lines)), wherein the data includes a plurality of candidate data strings (see paragraph [0020], herein the search time depends on the number of data units (e.g., bits) of a target data pattern rather than the number of data patterns to be compared to the target data pattern); and pattern matching circuitry configured to receive the data and a pattern, wherein the pattern matching circuitry is configured to perform a pattern matching operation that includes comparing the data to the pattern responsive to a command, wherein the pattern includes one or more data strings (see paragraph [0030], herein the sensing circuitry (e.g., 150) can be used to perform logical operations in association with comparing data patterns in accordance with embodiments described herein, without transferring data via a sense line address access (e.g., without firing a column decode signal). As such, comparisons can be performed within array 130 using sensing circuitry 150, paragraphs [0038], and Fig. 3); and a memory controller to the memory, the memory controller configured to provide control signals to the memory to: store a candidate data string of the plurality of data strings such that an entirety of the candidate data string is retrievable by a memory access operation (see paragraph [0029], herein control circuitry 140 decodes signals provided by control bus 154 from the host 110. These signals can include chip enable signals, write enable signals, and address latch signals that are used to control operations performed on the memory array 130, including data read, data write, and data erase operations); and provide one or more candidate data strings of the plurality of candidate data strings to the pattern matching circuitry from the memory array (see paragraph [0020], herein a target data pattern refers to a particular data pattern that is to be compared to one or more data patterns stored in a memory to determine whether a match exists (e.g., to determine whether the particular data pattern is stored somewhere in the memory space being searched). Determining whether one or more data patterns stored in memory matches a target data pattern).
Maning does not explicitly teach wherein how the data is provided may be based, at least in part, on a number of data strings included in the pattern.
However, Song in same field of endeavor teaches wherein how the data is provided may be based, at least in part, on a number of data strings included in the pattern (see paragraph [0055], the memory device 100 may write, to the memory cell array 110, a data pattern selected in response to the pattern write command from among a plurality of data patterns internally generated based on the pattern write command or a stored data pattern).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Maning with the teachings of Son by including wherein how the data is provided may be based, at least in part, on a number of data strings included in the pattern.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the wherein how the data is provided may be based, at least in part, on a number of data strings included in the pattern (see paragraph [0232] of Son). 

As per claim 11:
Manning teaches that wherein the candidate data string of the plurality of candidate data strings is stored in a single word line of the memory array (see paragraph [0027], herein the array 130 can comprise memory cells arranged in rows coupled by access lines (which may be referred to herein as row lines, word lines, or select lines) and columns coupled by sense lines (which may be referred to herein as bit lines, digit lines, or data lines)). 

As per claim 12:
Manning teaches that wherein the control signals provided by the memory controller determine whether the pattern matching circuitry receives the data from the memory array responsive to at least one of a refresh operation or an error correction operation (see paragraph [0093], herein the memory cells may be destructive read memory cells (e.g., reading the data stored in the cell destroys the data such that the data originally stored in the cell is refreshed after being read)). 

As per claim 13:
Manning teaches that wherein the memory further comprises a refresh controller configured to perform refresh operations on the plurality of word lines, wherein the control signals provided by the memory controller determine whether the pattern matching circuitry receives the data responsive, at least in part, to the refresh operation (see paragraph [0093], herein the memory cells may be destructive read memory cells (e.g., reading the data stored in the cell destroys the data such that the data originally stored in the cell is refreshed after being read)).  

As per claim 14:
Manning-Son as combined teaches that wherein the memory controller determines a number of word lines of the plurality of word lines from which the pattern matching circuitry receives the data for the pattern matching operation (Manning, see paragraph [0027], herein the array 130 can comprise memory cells arranged in rows coupled by access lines (which may be referred to herein as row lines, word lines, or select lines) and columns coupled by sense lines (which may be referred to herein as bit lines, digit lines, or data lines)), wherein the number of word lines is based, at least in part, on a number of data strings included in the pattern (Son, see paragraph [0055], the memory device 100 may write, to the memory cell array 110, a data pattern selected in response to the pattern write command from among a plurality of data patterns internally generated based on the pattern write command or a stored data pattern).
 
As per claim 15:
 Manning teaches that wherein the memory controller determines a number of refresh operations performed before the pattern matching circuitry performs the pattern matching operation (see paragraph [0093], herein the memory cells may be destructive read memory cells (e.g., reading the data stored in the cell destroys the data such that the data originally stored in the cell is refreshed after being read)). 

As per claim 17:
Manning teaches that wherein the memory controller determines a number of word lines of the plurality of word lines from which the pattern matching circuitry receives the data for the pattern matching operation (see paragraph [0030], herein the memory cells (referred to generally as memory cells 203) of the memory array 201 are arranged in rows coupled to access lines (e.g., word lines) 204-1, 204-2, 204-3, and 204-4 and in columns coupled to sense lines (e.g., digit lines) 205-1, 205-2, 205-3, 205-4, 205-5, 205-S. For instance, access line 204-1 includes cells 203-1, 203-2, 203-3, 203-4, 203-5, . . . , 203-T, and Fig. 2). 

As per claim 19:
Son teaches that a command decoder configured to receive the control signals from the memory controller and issue the command to the pattern matching circuitry responsive to the control signals provided by the memory controller (see paragraph [0069], herein the command decoder 121 may decode the command CMD related to the write operation received from the external source, e.g., the memory controller 200 of FIG. 1, and may generate control signals for controlling operations of the data pattern providing unit 180 and the multiplexer 190. During the write operation, the command decoder 121 may receive one of a normal write command NW or a pattern write command PW. Accordingly, the command decoder 121 may control the operations of the data pattern providing unit 180 and the multiplexer 190 based on the normal write command NW or the pattern write command PW, and Fig. 2, component 121). 

As per claim 20:
Son teaches that wherein the command decoder is further configured to issue at least one of a refresh command to a refresh controller or an error correction command to error correction circuitry of the memory (see paragraph [0069], herein the command decoder 121 may decode the command CMD related to the write operation received from the external source, e.g., the memory controller 200 of FIG. 1, and may generate control signals for controlling operations of the data pattern providing unit 180 and the multiplexer 190. During the write operation, the command decoder 121 may receive one of a normal write command NW or a pattern write command PW. Accordingly, the command decoder 121 may control the operations of the data pattern providing unit 180 and the multiplexer 190 based on the normal write command NW or the pattern write command PW, and Fig. 2, component 121).

As per claim 21:
 	Son teaches that wherein the memory further comprises a mode register configured to enable the pattern matching circuitry to perform the pattern matching operations when a first value is written to the mode register, wherein the first value is based, at least in part, the control signals provided by the memory controller (see paragraph [0059], herein the mode register 122 may set an internal register, in response to the address signal ADDR and a mode register signal, to determine an operation mode of the memory device 100). 

As per claim 22:
Manning teaches that wherein the memory further comprises an IO circuit, wherein the pattern matching circuitry is configured to provide a result of the pattern matching operation to the IO circuit and the IO circuit is configured to provide the result to the memory controller (see paragraph [0028], herein the I/O circuitry 144 can be used for bi-directional data communication with host 110 over the I/O bus 156).  

8.	Claims 3, 4, 16, and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Maning in view of Son in view of Son in further view of Kim et al. (U.S. PN: 2019/0333566) "herein after as Kim."

As per claim 3:
Manning-Son as combined doesn’t teach error correction circuitry configured to perform an error correction operation on the first data, wherein, based at least in part on at least one of the commands for the pattern matching operation, the first memory array is configured to provide the first data to the comparator circuit. 
However, Kim in same field of endeavor teaches error correction circuitry configured to perform an error correction operation on the first data, wherein, based at least in part on at least one of the commands for the pattern matching operation, the first memory array is configured to provide the first data to the comparator circuit (see abstract and paragraph [0010], herein receiving and counting refresh operation requests; controlling the plurality of memory devices to perform a refresh operation on the plurality of memory devices in response to each Kth multiple refresh operation request received, where K is an integer greater than or equal to 2; and controlling the plurality of memory devices to perform an error correction operation on the plurality of memory devices in response to each of the other refresh operation requests received).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Maning with the teachings of Kim by including error correction circuitry configured to perform an error correction operation on the first data, wherein, based at least in part on at least one of the commands for the pattern matching operation, the first memory array is configured to provide the first data to the comparator circuit.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that error correction circuitry configured to perform an error correction operation on the first data, wherein, based at least in part on at least one of the commands for the pattern matching operation, the first memory array is configured to provide the first data to the comparator circuit would have improved the memory system performance. 

As per claim 4:
Kim teaches that wherein the first memory array is configured to provide the first data to the comparator circuit after the error correction operation (see paragraph [0009], herein generating a count value by performing a counting operation, whenever a refresh operation request is received; comparing the generated count value to a reference value; generating a first set signal or a refresh command, based on the comparison result). 

As per claim 16:
Manning-Son as combined doesn’t teach error correction circuitry configured to perform error correction operations on the data stored in the plurality of word lines, wherein the control signals provided by the memory controller determine whether the pattern matching circuitry receives the data responsive, at least in part, to the error correction operation. 
However, Kim in same field of endeavor teaches error correction circuitry configured to perform error correction operations on the data stored in the plurality of word lines, wherein the control signals provided by the memory controller determine whether the pattern matching circuitry receives the data responsive, at least in part, to the error correction operation (see abstract and paragraph [0010], herein receiving and counting refresh operation requests; controlling the plurality of memory devices to perform a refresh operation on the plurality of memory devices in response to each Kth multiple refresh operation request received, where K is an integer greater than or equal to 2; and controlling the plurality of memory devices to perform an error correction operation on the plurality of memory devices in response to each of the other refresh operation requests received).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Maning with the teachings of Kim by including wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation would have improved the memory system performance. 

As per claim 18:
Kim teaches that wherein the memory controller determines a number of error correction operations performed before the pattern matching circuitry performs the pattern matching operation (see paragraph [0007], herein a memory module comprising a plurality of memory devices; and a memory controller suitable for controlling the plurality of memory devices to perform a refresh operation or performing an error correction code (ECC) operation on the plurality of memory devices, according to a refresh operation request). 

9.	Claims 23-27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Maning in view of Kim et al. (U.S. PN: 2019/0333566) "herein after as Kim."

As per claim 23:
Maning substantially teaches or discloses a method comprising: providing a command in a memory to provide data to pattern matching circuitry on the memory (see abstract, and paragraph [0020], herein a target data pattern refers to a particular data pattern that is to be compared to one or more data patterns stored in a memory to determine whether a match exists (e.g., to determine whether the particular data pattern is stored somewhere in the memory space being searched). Determining whether one or more data patterns stored in memory matches a target data pattern); providing a pattern to a register of the pattern matching circuitry (see paragraph [0036], herein sensing circuitry such as that shown in FIG. 2 can be used to determine whether one or more data patterns stored in the cells of array 201 matches a target data pattern, and paragraph [0039]); and performing, with the pattern matching circuitry, a pattern matching operation on the data and the pattern to generate a result (see paragraph [0036], herein the amount of time needed to determine whether one or more of the five stored data patterns (each comprising four bits) matches a particular four-bit bit pattern (e.g., a four-bit target data pattern) can be the same as the amount of time needed to determine whether one or more of one hundred stored data patterns (each comprising four bits) matches the target data pattern, and Fig. 3).
Maning does not explicitly teach wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation.
However, Kim in same field of endeavor teaches wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation (see abstract and paragraph [0007], herein a memory module comprising a plurality of memory devices; and a memory controller suitable for controlling the plurality of memory devices to perform a refresh operation or performing an error correction code (ECC) operation on the plurality of memory devices, according to a refresh operation request).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Maning with the teachings of Kim by including wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the wherein the command causes the data to be provided from a memory array of the memory responsive to at least one of a refresh operation or an error correction operation would have improved the memory system performance. 

As per claim 24:
Kim teaches that wherein the data provided to the pattern matching circuitry responsive to the error correction operation is data on which the error correction operation has been performed (see paragraph [0010], herein receiving and counting refresh operation requests; controlling the plurality of memory devices to perform a refresh operation on the plurality of memory devices in response to each Kth multiple refresh operation request received, where K is an integer greater than or equal to 2; and controlling the plurality of memory devices to perform an error correction operation on the plurality of memory devices in response to each of the other refresh operation requests received). 

As per claim 26:
Manning teaches that wherein the pattern is provided by an IO circuit of the memory (see paragraph [0028], herein the I/O circuitry 144 can be used for bi-directional data communication with host 110 over the I/O bus 156). 

As per claim 27:
Manning teaches that wherein the pattern is provided by a second memory array (see paragraph [0027], herein , memory device 120 may include a number of arrays 130 (e.g., a number of banks of DRAM cells). An example DRAM array is described in association with FIGS. 2 and 4).

10.	Claim 25 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Maning (U.S. PN: 2015/0279466) "herein after as Kim" in view of Chang in further view of  Son.

As per claim 25:
Manning-Kim as combined does not teach wherein the command is provided by a command decoder of the memory and the command is provided responsive to a control signal provided by a memory controller. 
However, Song in same field of endeavor teaches wherein the command is provided by a command decoder of the memory and the command is provided responsive to a control signal provided by a memory controller (see paragraph [0069], herein the command decoder 121 may decode the command CMD related to the write operation received from the external source, e.g., the memory controller 200 of FIG. 1, and may generate control signals for controlling operations of the data pattern providing unit 180 and the multiplexer 190. During the write operation, the command decoder 121 may receive one of a normal write command NW or a pattern write command PW. Accordingly, the command decoder 121 may control the operations of the data pattern providing unit 180 and the multiplexer 190 based on the normal write command NW or the pattern write command PW, and Fig. 2, component 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Maning-Kim as combined with the teachings of Son by including wherein the command is provided by a command decoder of the memory and the command is provided responsive to a control signal provided by a memory controller.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the command is provided by a command decoder of the memory and the command is provided responsive to a control signal provided by a memory controller would have improved the operation speed of the computer system (see paragraph [0232] of Son). 

Conclusion
11.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112